Citation Nr: 0100044	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  95-24 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals of low 
back injury with left lumbar radiculopathy, currently rated 
as 40 percent disabling.

3.  Entitlement to an increased rating for tender scar of the 
right breast, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from 1988 to 1992.

At the outset, the Board notes that during the course of the 
veteran's appeal, her claims file was lost.  The RO has 
attempted to rebuild that claims file, but all of the 
veteran's records are not contained therein.  The Board has 
also attempted to have her claims file located to no avail.  
In addition, the Board has attempted to further rebuild her 
claims file.  All records currently available have been 
associated with the rebuilt claims file.  In November 1999 
correspondence, the veteran expressed a desire for her claims 
to be resolved.  The Board is adjudicating the issues in 
appellate status based on all of the available information of 
record.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a June 1994 rating decision, an increased rating of 20 
percent for low back disability was granted effective October 
6, 1992 (date of claim), and an increased rating of 10 
percent was granted for right breast disability effective 
October 6, 1992.  The Board notes that the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased ratings for those 
disabilities remain in appellate status.  

In July 1997, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  

In an April 2000 rating decision, the veteran was granted an 
increased rating of 30 percent for headaches effective from 
October 6, 1992 and 50 percent effective from April 26, 1995.  
Entitlement to an increased rating of 40 percent for low back 
disorder was granted effective October 6, 1992; this rating 
encompassed the veteran's left lower extremity disability 
which had previously been rated separately.  The issues of 
increased ratings for these disabilities remain in appellate 
status.  AB.  In addition the rating for scar of the right 
breast was confirmed and continued.  The Board notes that the 
rating decision has a typographical error listing this 
disability as the left breast.  This matter should be 
corrected by the RO.  Also, service connection for a left 
ankle disability was granted, which resolved that issue.  
Finally, service connection for bursitis of the left hip was 
denied.  The veteran has not initiated an appeal as to this 
issue, however, since the claim was denied as not well-
grounded, the Board refers this matter back to the RO for 
readjudication on the merits consistent with the current 
directives set forth in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 


FINDINGS OF FACT

1.  From October 6, 1992 onward, the veteran's migraine 
headaches have occurred very frequently and have involved 
prolonged and completely prostrating attacks productive of 
economic inadaptability, but have not resulted in frequent 
periods of hospitalization.

2.  The veteran's service-connected low back disability with 
associated left leg disability is productive of severe 
intervertebral disc syndrome with characteristic pain and 
radiculopathy, and severe limitation of motion; it is not 
manifested by symptoms of pronounced intervertebral disc 
syndrome to include absent ankle jerk and diseased disc(s) of 
the lumbar spine.

3.  The veteran's scarring of the right breast is tender and 
painful, but does not cause functional impairment of the 
right breast or right arm.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for 
migraine headaches have been met effective from October 6, 
1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (2000).  

2.  The criteria for a rating higher than 40 percent for 
residuals of low back injury with left lumbar radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Part 4, Diagnostic Code 5295-5293 (2000).

3.  The criteria for a rating higher than 10 percent for 
tender scarring of the right breast have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.116, 4.118, Part 4, 
Diagnostic Code 7628-7804 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of VA medical records shows that in February 1994, 
the veteran complained of having low back and left leg pain, 
chronic headaches, and a painful and tender lump in her 
breast.  It was noted that a January 1994 mammogram was 
negative.  

In March 1994, the veteran testified at a personal hearing at 
the RO.  This hearing transcript is not of record, but the 
July 1994 supplemental statement of the case noted the 
veteran's contentions.  The veteran indicated that she had 
constant, severe pain and muscle spasms of the low back as 
well as limitation of motion and left sciatic nerve pain.  
She indicated that she walked with a limp and wore a back 
brace.  The veteran also complained of a throbbing and severe 
pain in the left leg behind the knee which interfered with 
her sleeping.  The veteran also testified that she had 
migraine headaches occurring approximately 6 days per week.  
She related that she also had nausea and blurred vision with 
the headaches which lasted from 3 days to 2 weeks.  She 
indicated that she had had some improvement with Elavil which 
made her headaches less frequent and less severe.  

The July 1994 supplemental statement of the case refers to a 
letter from Dr. Martin which stated that the veteran 
complained of pain and discomfort of the right breast which 
the physician attributed to scar tissue from prior breast 
surgery.  It was noted that a December 1993 mammogram was 
negative.  

The veteran was afforded a VA examination in March 1994.  
This examination report is not of record, but the findings 
are reported in the July 1994 supplemental statement of the 
case.  According to that document, the veteran's back was 
examined.  The veteran complained of pain on motion of the 
low back.  The examiner indicated that the veteran walked 
with a relatively normal, but not relaxed, gait.  The veteran 
was resistant to performing maneuvers to assess the function 
of the back and extremities.  Low back muscle spasm was 
noted.  Range of motion was reported as follows: flexion of 
55 degrees, extension of 20 degrees, lateral flexion of 25 
degrees on the left and 30 degrees on the right, and rotation 
of 20 degrees on the left and 25 degrees on the right.  The 
veteran declined to attempt to squat or perform toe and heel 
raising.  Deep tendon reflexes were 2+ bilaterally at the 
ankles.  Knee reflexes were not elicited even with 
reinforcement.  Straight leg raising was positive at 35 
degrees bilaterally.  X-rays were negative for any 
abnormality.  Examination of the left leg revealed an area 
measuring 20 centimeters by 9 centimeters on the lateral 
aspect of the left thigh suggestive of meralgia paresthetica.  
Some weakness was noted on dorsiflexion and plantar flexion 
of the left great toe, but no hypesthesia to pinprick stimuli 
over the toe was show.  The veteran could not dorsiflex the 
ankle, however, plantar flexion was 40 degrees, 5 degrees 
less than normal.  Examination for headaches revealed that 
the veteran reported having severe migraine headaches 
accompanied by nausea once or twice a month.  She indicated 
that she tried to self-medicate with over-the-counter pain 
relievers.  She related that she lost one to three days per 
month due to the headaches.  Neurological examination was 
negative.  Examination of the right breast scar revealed 
tenderness of the right breast, but no evidence of masses or 
abnormal glandular tissue.  

A review of subsequent VA medical records shows that in July 
1994, the veteran again complained of having migraine 
headaches.  In addition, the veteran underwent a myelogram of 
her low back which revealed unremarkable findings.  In August 
1994, the veteran again complained of chronic low back pain 
with radiation down the left leg.  The veteran was provided 
exercises for pain relief.  In August 1994, the veteran also 
reported with complaints of migraine headaches.  In September 
1994, the veteran complained of having frequent headaches.  
In September 1994, the veteran also complained of back and 
left leg pain.  In November 1994, the veteran again 
complained of having headaches and low back and left leg 
pain.  The veteran began physical therapy for her low back.  
It was also noted that the veteran had myofascial pain 
syndrome.  In January 1995, she reported that she still had 
low back pain.  

In April 1995, the veteran was hospitalized at a private 
facility, DeKalb Medical Center, for complaints of a headache 
which had been present for 5 days.  It was noted that she had 
a history of daily, chronic headaches.  It was noted that the 
veteran appeared to be in pain and was photosensitive.  She 
underwent a computerized tomography head scan which was 
normal.  She also underwent an EEG which showed normal 
waking, drowsy, and light sleep EEG.  She also was treated 
for dizziness associated with a migraine headache.  The 
impression of the treating physician was intractable migraine 
headache in a patient with fairly frequent migraine episodes 
as well as chronic daily headache.  

According to subsequent VA medical records, in May 1995, 
headaches with blackouts and low back pain were reported.  It 
was noted that her headaches were very intense with throbbing 
on both sides of the head with the right side being worse.  
With regard to her orthopedic problems, the veteran reported 
that she had leg pain with swelling and low back pain with 
prolonged standing.  She related that she used a cane.  
Neurological examination revealed that the veteran was 
neurologically intact.  Examination of the back revealed no 
spasms, flexion less than 90 degrees, extension of 10 
degrees, and lateral extension of 20 degrees bilaterally.  
The diagnoses were migraine headache and low back pain.  In 
February 1997, the veteran related that she had constant 
headaches.  

In July 1997, the veteran testified at a personal hearing at 
the RO before the undersigned Veterans Law Judge.  At that 
time, the veteran related that she had pain from her low back 
down her left leg with numbness and cramping of the left leg.  
She indicated that she had instability and swelling of the 
left leg with associated pain.  She related that she could 
stand for extended periods.  She indicated that she used a 
TENS unit for her low back as well as a back brace and muscle 
relaxers.  The veteran indicated that her back problem 
resulted in limitation of motion and muscle spasms.  She 
indicated that the physicians could not see anything wrong 
with her back and referred her to a psychiatrist.  She 
indicated that she had constant pain and that her back, leg, 
and headache problems prevented her from functioning 
normally.  In addition, she related that she had a lump 
removed from her right breast while she was in service, but 
still had another lump remaining in her right breast.  She 
related that this lump was presently painful and caused 
restriction of her right arm.  With regard to her migraines, 
the veteran related that se had migraine occurring at least 2 
to 3 days per week which lasted 2 to 3 weeks at a time.  She 
indicated that the headaches are accompanied by nausea, 
vomiting, and photosensitivity.  She related that she also 
had blackouts occurring 2 to 3 times a month.  

Thereafter, information was received from the veteran's 
employer showing that during 1997, the veteran used 48 hours 
of vacation time and 24 hours of sick leave, and for 1998, 
the veteran used 24 hours of vacation time and 32 hours of 
sick leave, on account of her various medical disabilities.  
Also submitted, was a record of medical appointment showing 
numerous appointments over the past 2 years. 

In June 1999, the veteran was afforded a breast examination.  
It was noted that the veteran had a history of right breast 
tenderness with occasional radiation of pain to the right 
side of the trunk area and the right arm.  Physical 
examination revealed a normal appearing right breast with one 
pigmented macule at the site of a previous breast biopsy.  On 
palpation, there was a definitive induration below the areola 
measuring approximately 2 centimeters.  It was noted that the 
veteran complained of pain and there was some guarding with 
palpation.  The examiner indicated that the indurated tissue 
appeared to be subcutaneous scar tissue.  The examiner 
indicated that he would consider intralesional cortisone to 
reduce the induration which might improve symptoms.  In 
addition, he indicated that he would consider a repeat biopsy 
for pathological confirmation and evaluation by a general 
surgeon.  He indicated that there was no disfigurement, but 
there was persistent pain and discomfort.  Further treatment 
and evaluation was recommended.  

The veteran's back was evaluated in a June 1999 examination.  
At that time, physical examination revealed tenderness to 
palpation in the lower lumbar area.  There was no appreciable 
muscle spasm.  There was no erythema or cutaneous lesions.  
Range of motion was zero to 40 degrees of flexion, zero to 15 
degrees of extension, zero to 25 degrees of right and left 
lateral rotation, and zero to 20 degrees of left and right 
rotation.  The goniometer was used for measurements.  
Straight leg raising was possible to 60 degrees on the left 
and 75 degrees on the right.  The veteran described 
diminished sensation to light touch on both the medial and 
lateral aspect of the left lower leg, the dorsal aspect of 
the foot, and the anteromedial aspect of the left thigh, 
although the veteran also described hypersensitivity in the 
proximal great trochanteric area of the left hip.  X-rays of 
the lumbosacral spine did not show any definite acute bony 
abnormalities.  There was no disc space narrowing.  The 
impression was low back pain with radiculopathy down the left 
leg.  Further testing was recommended.

In June 1999, the veteran was afforded further back 
evaluation as well as a headache examination.  At that time, 
the veteran complained of continuous back pain which was 
worsened with standing or sitting for extended periods.  The 
veteran related that she had to bend over to relieve the 
pain.  She related that she also could not walk long 
distances.  The veteran reported that the pain was of a 
throbbing nature located in the mid-back which was 10/10 in 
intensity at the worst times.  She related that the pain 
would wake her at night and that she could not lie flat on 
her back or on her stomach.  She related that driving caused 
significant disability for her as she related that she could 
not feel her legs and was unsure of what pedal she was using 
at times.  In addition, she indicated that he had noticed a 
burning sensation in the left side of her lower back which 
radiated down her left leg.  This occurred only 
intermittently.  It was noted that a magnetic imaging 
resonance test and computerized tomography were negative.  
She related that her back pain interfered with her ability to 
do her job.  With regard to headaches, the veteran related 
that her headaches had grown progressively worse to the point 
that she currently had daily headaches.  It was noted that at 
first medication had relieved the headaches, but currently 
medication was not relieving her pain.  It was noted that all 
testing had been negative.  Physical examination revealed 
that she was in not acute distress.  Neurological examination 
revealed a normal higher cortical functioning and a 
completely normal cranial examination.  The veteran walked 
with an antalgic gait.  She had normal station.  Her strength 
was normal in all 4 extremities.  She had normal tone and 
bulk in all 4 extremities.  Sensory examination was 
completely within normal limits to light touch, pinprick, and 
joint position sense in all 4 extremities.  The range of 
motion examination was normal in the upper extremities 
throughout.  In the lower extremities, the veteran could bend 
over with hip flexion and touch her toes.  Leg raising on the 
right was to 90 degrees with some mild radicular symptoms.  
On the left, she could only raise to 70 degrees with 
significant radicular symptoms posteriorly running down her 
legs.  Knee flexion and extension were full.  Ankle 
dorsiflexion, extension, inversion, and eversion were normal.  
The diagnoses were migraine headaches and lumbar 
radiculopathy with low back pain.  It was noted that the 
veteran had muscle spasm and radicular signs and symptoms on 
physical examination testing, but there were no absent 
reflexes which would warrant further EMG or nerve conduction 
studies.  It was noted that she might have mild nerve root 
impingement.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Thus, where entitlement to compensation has already 
been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  
Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus primarily on 
the most recent medical findings regarding the current level 
of the veteran's service-connected disabilities.

Evaluation of increased rating claims also requires 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
where applicable.  Under 38 C.F.R. § 4.40, functional loss 
due to pain and weakness supported by adequate pathology and 
evidenced by the visible behavior of the appellant is deemed 
a serious disability.  In the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Veterans Appeals 
(Court) expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Therefore, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7 (1995).


1.  Headaches

In conjunction with the current claim for an increased 
rating, the RO has assigned a 30 percent rating effective 
from October 6, 1992, the date of the claim, and a 50 percent 
rating effective from April 26, 1995, the date of a private 
hospitalization, as noted above.  

The veteran's migraine headaches are rated under Diagnostic 
Code 8100.  Under Diagnostic Code 8100, a 30 percent 
evaluation is in order for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, and a 50 percent evaluation for headaches that occur 
very frequently and involve prolonged and completely 
prostrating attacks productive of economic inadaptability.

A review of the record available shows that the veteran's 
migraine headache disability has more nearly approximated the 
criteria for a 50 percent rating from the date of claim, 
October 6, 1992.  Although some of the records from 1992 to 
1994 are not of record, the medical records available show 
that the frequency of the veteran's headaches was usually 
more than once per month.  In addition, the veteran has 
asserted that her headaches have been severe and prostrating 
during the entire course of her appeal.  The medical records 
are replete with her complaints of headaches.  As such, her 
contentions in that regard are credible.  As such, a 50 
percent rating for migraine headaches is warranted from 
October 6, 1992.  The maximum schedular evaluation for 
migraine headaches is 50 percent.  There is no provision for 
a higher evaluation for this disability, and no evidence that 
the disability is more appropriately evaluated under another 
Diagnostic Code.  

Accordingly, the Board has also considered referral of this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
Although the veteran has indicated that she has gone to the 
emergency room frequently, frequent actual hospitalizations 
for migraine headaches have not been demonstrated.  There is 
only one record of actual hospitalization which occurred at 
the DeKalb Medical Center.  The veteran has testified that 
she has lost time from work due to migraine headaches and has 
submitted supporting documentation thereof.  The Board 
accepts the veteran's statements and finds that her 
statements, in addition to the other evidence she has 
submitted, objectively establishes that she has lost time 
from work due to migraine headaches.  However, the second 
standard for extraschedular consideration is marked 
interference with employment, such that an exceptional or 
unusual disability picture has been presented.  The criteria 
for an award of a 50 percent evaluation for migraine 
headaches requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic impairment.  
An assignment of a 50 percent evaluation recognizes severe 
economic impairment or in other words, the interference the 
veteran has experienced with her employment.  Since the 
veteran's economic impairment due to migraine headaches is 
specifically compensated under the assigned schedular 
criteria, an exceptional or unusual disability picture has 
not been presented.  Therefore, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).


Low Back Injury with Left Lumbar Radiculopathy

The veteran's low back disorder with left lumbar 
radiculopathy has been rated as 40 percent disabled effective 
from October 6, 1992, under Diagnostic Code 5295-5293. 

Pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994), 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  Pertinent to this 
case, the veteran's low back and associated left leg 
disability may be rated based on limitation of motion of the 
low back, lumbosacral strain, and intervertebral disc 
syndrome.  However, the Board notes that a 40 percent rating 
is the maximum rating under the diagnostic codes governing 
limitation of motion of the low back and lumbosacral strain.  
The 40 percent respect ratings are for severe impairment.  
Thus, in order for a higher rating to be warranted, the 
medical evidence must show that the veteran's low back 
disability warrants a 60 percent rating under Diagnostic Code 
5293, which governs ratings for intervertebral disc syndrome.  

In order for a higher rating to be assigned under Diagnostic 
Code 5293, the medical evidence would have to reflect 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  The 40 
percent rating contemplates severe disability with recurring 
attacks and intermittent relief.  In this case, the medical 
evidence shows that the veteran has limitation of motion 
ranging from moderate to severe.  In addition, she has 
neuropathy and muscle spasm.  However, the veteran does not 
have absent ankle jerk or any absent reflexes.  In addition, 
x-rays of the lumbosacral spine did not show any disc space 
narrowing or abnormality of the lumbar spine.  

In comparing the medical evidence to the criteria, the Board 
finds that the veteran's low back and associated left leg 
disability do not meet the criteria for a 60 percent rating 
due to the lack of evidence of pronounced neurological 
impairment to include absent ankle jerk and diseased disc(s) 
in the lumbar spine.  Moreover, a magnetic imaging resonance 
test and computerized tomography were negative.  Further, the 
Board notes that in considering DeLuca, the veteran does have 
pain on motion and fatigability, but she does not have 
weakness or incoordination.  Even considering her pain on 
motion and fatigability, she still does not demonstrate the 
required criteria necessary for a 60 percent rating under 
Diagnostic Code 5293.  Rather, the veteran's disability 
picture more nearly approximates the 40 percent rating under 
Diagnostic Code 5292 (limitation of motion), 5295 
(lumbosacral strain), or 5293, for severe disability.  


Tender Scar of the Right Breast

The veteran's right breast scar is rated as 10 percent 
disabling under Diagnostic Code7628-7804.  

Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system are to be rated according to impairment 
in the function of the urinary or gynecological systems, or 
skin.  In this case, the impairment is to the skin.  Scars 
which are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  In order for a higher rating to be 
warranted, the scarring must cause limitation of function of 
the part affected.  Under Diagnostic Code 7805, other scars 
are rated based on the limitation of function of the part 
affected.  In this case, the part affected would be the arm. 

In this case, the recent breast examination shows that the 
veteran has right breast tenderness with occasional radiation 
of pain to the right side of the trunk area and the right 
arm.  There was a definitive induration below the areola 
measuring approximately 2 centimeters which appeared to be 
subcutaneous scar tissue.  No functional impairment of the 
right breast was indicated.  Also, the recent orthopedic 
examination revealed full range of motion of the upper 
extremities.  As such, although the veteran undoubtedly has 
pain and tenderness in her right breast due to the scar 
tissue, she does not have functional impairment of the breast 
or the right arm.  Accordingly, an increased rating is not 
warranted.  Although the examiner indicated that further 
evaluation of the right breast is warranted, there is no 
medical evidence showing that the veteran's scarring meets 
the criteria for a higher rating at this time.  



ORDER

A 50 percent rating, but no more, for migraine headaches is 
warranted from October 6, 1992.  

A rating higher than 40 percent for residuals of low back 
injury with left lumbar radiculopathy is not warranted.  



A rating higher than 10 percent for tender scarring of the 
right breast is not warranted.  





		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

